

116 HR 6933 IH: Caring for Survivors Act of 2020
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6933IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Cox of California (for himself, Mr. Cisneros, Mr. Yoho, Mr. Van Drew, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve and to expand eligibility for dependency and indemnity compensation paid to certain survivors of certain veterans.1.Short titleThis Act may be cited as the Caring for Survivors Act of 2020.2.Increase in amount of dependency and indemnity compensation for surviving spouses(a)IncreaseSection 1311(a) of title 38, United States Code, is amended in paragraph (1), by striking of $1,154 and inserting equal to 55 percent of the rate of monthly compensation in effect under section 1114(j) of this title.(b)Effective date(1)In generalExcept as provided by paragraph (2), the amendments made by subsection (a) shall apply with respect to compensation paid under chapter 13 of title 38, United States Code, for months beginning after the date that is six months after the date of the enactment of this Act.(2)Special rule for certain individuals(A)For months beginning after the date that is six months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall pay to an individual described in subparagraph (B) dependents and survivors income security benefit under section 1311 of title 38, United States Code, in the monthly amount that is the greater of the following:(i)The amount determined under subsection (a)(3) of such section 1311, as in effect on the day before the date of the enactment of this Act.(ii)The amount determined under subsection (a)(1) of such section 1311, as amended by subsection (a).(B)An individual described in this subparagraph is an individual eligible for dependents and survivors income security benefit under section 1311 of title 38, United States Code, that is predicated on the death of a veteran before January 1, 1993.3.Modification of requirements for dependency and indemnity compensation for survivors of certain veterans rated totally disabled at time of deathSection 1318 of title 38, United States Code, is amended—(1)in subsection (a)—(A)by striking The Secretary and inserting (1) Except as provided in paragraph (2), the Secretary; and(B)by adding at the end the following new paragraph:(2)In any case in which the Secretary makes a payment under paragraph (1) of this subsection by reason of subsection (b)(1) and the period of continuous rating immediately preceding death is less than 10 years, the amount payable under paragraph (1) of this subsection shall be an amount that bears the same relationship to the amount otherwise payable under such paragraph as the duration of such period bears to 10 years.; and(2)in subsection (b)(1), by striking 10 or more years and inserting five or more years.4.Eligibility for dependency and indemnity compensation for surviving spouses who remarry after age 55Section 103(d)(2)(B) of title 38, United States Code, is amended in the second sentence by inserting chapter 13 or after benefits under.